BROCK, Chief Judge.
The disposition of this appeal is governed by the principles declared in State v. Harrell, 279 N.C. 464, 188 S.E. 2d 638 (1971).
As in Harrell, it may be that the district court judge in the present case only intended to declare the City Code unconstitutional as applied. However, he went further and found defendant “not guilty.” The district court had exclusive original jurisdiction of the offense for which defendant was arraigned, and the judge had jurisdiction to enter final judgment. The denomination of his verdict as a “special verdict” of not guilty does not change its real character as a general verdict of not guilty. If the district court judge had intended to rely upon his conclusion that the City Code was unconstitutional as applied, he should have so stated and dismissed the action. General Statute 15-179(6) would then have permitted the State to appeal. However, the State had no right of appeal from a verdict of not guilty.
*132Since the defendant was found not guilty in the district court, the attempted appeal by the State brought nothing to the superior court. Since the superior court did not acquire jurisdiction, the proceedings in the superior court are a nullity. Likewise, this Court has acquired no jurisdiction by the State’s attempted appeal from the superior court.
Appeal dismissed.
Judges Britt and Morris concur.